DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

2.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Please note: Examiner has cited particular columns, line numbers, and figures in the references as applied to the claims below for the convenience of the applicant. Although the specified citations are representative of the teaching of the art and are applied to the specific limitations within the individual claim, other passages and figures may apply as well. 
Applicants are reminded that MPEP 2141.02 states:
A prior art reference must be considered in its entirety, i.e., as a whole, including portions that would lead away from the claimed invention. W.L. Gore  & Associates, Inc. v. Garlock, Inc., 721 F.2d 1540, 220 USPQ 303 (Fed. Cir. 1983), cert. denied, 469 U.S. 851 (1984).

Claim Rejections - 35 USC § 112
3.	The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


4.	Claims 1-11 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
(1) Claim 1 recites the limitation "the own terminal device" in line 8.  There is insufficient antecedent basis for this limitation in the claim.
(2) Claim 8 recites the limitation "the own terminal device" in lines 3-4.  There is insufficient antecedent basis for this limitation in the claim.


Claim Rejections - 35 USC § 102
5.	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


6.	Claims 1-2, 5-10 and 12-13 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Zhao et al. (US 20170280423) (hereinafter Zhao) (Zhao is disclosed in the IDS filed by the applicant on 10/19/2021).

    PNG
    media_image1.png
    432
    613
    media_image1.png
    Greyscale

Regarding claims 1, 8, 12 and 13:
As shown in figures 1-10, Zhao discloses a wireless communication method used in a wireless communication system (see figure 1A) that includes a wireless communication device (114 in figure 1A), a first terminal device (102a in figure 1A), and a second terminal device (102b in figure 1A), the wireless communication (see figure 1A) method comprising: 
selecting autonomously, performed by the first terminal device (102a in figure 1A and see UE in figures 2-6), a first resource configured with a first transmit mode (par 0092, 0112) for transmission of data from among a plurality of resources (see figure 10, par 0008, 0113, 0080, 0088) (in par 0088 Zhao teaches “A WTRU may be allocated one or more resources for D2D transmissions (e.g., SA and/or data transmissions). A WTRU may select one or more resources for D2D transmissions (e.g., SA and/or data transmissions)”); 
transmitting, performed by the first terminal device (UE1 in figure 6), the data to the second terminal device (UE2 in figure 6) by using the first resource (par 0008, 0011-0015, 0104) (in par 0104 Zhao teaches “A WTRU may perform transmissions, such as when a WTRU is configured with resources for transmission (e.g., of a discovery signal, a D2D transmission, or a D2D message”); 
receiving (102a in figure 1A and see UE in figures 2-6), performed by the first terminal device, control information (par 0011) that has been transmitted from the wireless communication device (114 in figure 1A) and that designates a second resource configured with a second transmit mode (par 0092, 0112) that is not overlapped with the first resource (in par 0254 Zhao teaches “the WTRU may use its own dedicated resources to transmit and/or the resources may not overlapped in time and/or frequency”); 
retransmitting, performed by the first terminal device, the data to the second terminal device by using the second resource designated by the control information (in par 0136 Zhao teaches “A WTRU may consider a transmission unsuccessful if, for example, a PDU exceeds its retransmission attempts without receiving an ACK”.  In par 0183 Zhao teaches “A WTRU may initiate transmission of one or more discovery signals in one or more resources following the reception of signaling from the network”.  Thus, based on the teaching on par 0136, the transmission disclosed in par 0183 is the retransmission of the data (PDU) which was not successfully sent); 
judging (determining interpreted to be judging.  See abstract), performed by the wireless communication device (114 in figure 1A), whether the reception quality of the data in the second terminal device is favorable (the receive power value interpreted to be the reception quality.  See par 0008-0009); 
selecting, performed by the wireless communication device, the second resource when it is judged that the reception quality of the data is not favorable (par 0008, 0113, 0080, 0088) (in par 0088 Zhao teaches “A WTRU may be allocated one or more resources for D2D transmissions (e.g., SA and/or data transmissions). A WTRU may select one or more resources for D2D transmissions (e.g., SA and/or data transmissions)”.  In par 0012 Zhao teaches “selecting (e.g., by a processor) a resource pool from the plurality of resource pools based on the RSRP measurement of the cell. The RSRP measurement of the cell may be within the range of RSRP values associated with the selected resource pool”); and 
transmitting, performed by the wireless communication device (114 in figure 1A), the control information that designates the second resource to the first terminal device (par 0082-0083, 0097, 0150).
Zhao also teaches a processor as recited in claim 12 (see 118 in figure 1B, par 0016).
Regarding claims 2 and 9:
Zhao further discloses wherein the wireless communication device is a base station device (see eNB in figure 6) or a management terminal device that manages the terminal device and the other terminal device (figure 6 show base station eNB is in communication with UE1 and UE2).

Regarding claim 5:
Zhao further discloses wherein the processor (see 118 in figure 1B, par 0016) is further configured to transmit control information (par 0011) indicating a location of the first resource to the other terminal 33FJSI 10844 device (par 0052, 0090), wherein the control information indicating the location of the first resource is detected by the wireless communication device (par 0052, 0090), and the wireless communication device judges (determining interpreted to be judging.  See abstract) whether reception quality of the data in the other terminal device is favorable by using the control information indicating the location of the first resource and transmits (the receive power value interpreted to be the reception quality.  See par 0008-0009), when the reception quality of the data is not favorable, control information that designates the second resource (par 0008, 0113, 0080, 0088) (in par 0088 Zhao teaches “A WTRU may be allocated one or more resources for D2D transmissions (e.g., SA and/or data transmissions). A WTRU may select one or more resources for D2D transmissions (e.g., SA and/or data transmissions)”.  In par 0012 Zhao teaches “selecting (e.g., by a processor) a resource pool from the plurality of resource pools based on the RSRP measurement of the cell. The RSRP measurement of the cell may be within the range of RSRP values associated with the selected resource pool”).  

Regarding claim 6:
Zhao further discloses wherein the processor (see 118 in figure 1B, par 0016) is further configured to transmit the control information (par 0011) indicating the location of the first resource to the wireless communication device (par 0052, 0090, 0124) via a control channel of an uplink or a sidelink (par 0063, 0082, 0175).  

Regarding claim 7:
Zhao further discloses wherein the processor (see 118 in figure 1B, par 0016) is further configured to receive the control information (par 0011) that has been transmitted from the wireless communication device and that designates the second resource  (par 0092, 0112) or control information that has been transmitted from the wireless communication device and that designates autonomous selection of a third resource (see a third resource 1012 in figure 10) for retransmission of the data (in par 0266 Zhao teaches “eNB A may be assigned a second resource pool 1010 and eNB B may be assigned a third resource pool 1012”), and when the control information that designates autonomous selection of the third resource is received, the processor is further configured to autonomously select the third resource from among the plurality of resources and retransmit the data by using the third resource (in par 0267 Zhao teaches “A WTRU being served by eNB B may select the third resource pool 1012, for example when the WTRU is at or near the edge of the cell being served by eNB B”  in par 0268 Zhao teaches “The set of resources to be used by a WTRU for transmission may be autonomously determined by the WTRU and/or explicitly configured by the network, for example, based on one or more criteria”).

Regarding claim 10:
Zhao further discloses wherein when it is judged (determining interpreted to be judging.  See abstract) that the reception quality (the receive power value interpreted to be the reception quality.  See par 0008-0009) of the data is favorable  (par 0008, 0113, 0080, 0088) (in par 0088 Zhao teaches “A WTRU may be allocated one or more resources for D2D transmissions (e.g., SA and/or data transmissions). A WTRU may select one or more resources for D2D transmissions (e.g., SA and/or data transmissions)”.  In par 0012 Zhao teaches “selecting (e.g., by a processor) a resource pool from the plurality of resource pools based on the RSRP measurement of the cell. The RSRP measurement of the cell may be within the range of RSRP values associated with the selected resource pool”), the processor is further configured to stop selecting the second resource, and when selection of the second resource is stopped (figure 10 shows that A WTRU being served by eNB B may select the third resource pool 1012, for example when the WTRU is at or near the edge of the cell being served by eNB and stops selecting 1010 resource pool), the processor is further configured to transmit control information that designates autonomous selection of a third resource for retransmission of the data to the terminal device (in par 0267 Zhao teaches “A WTRU being served by eNB B may select the third resource pool 1012, for example when the WTRU is at or near the edge of the cell being served by eNB B”  in par 0268 Zhao teaches “The set of resources to be used by a WTRU for transmission may be autonomously determined by the WTRU and/or explicitly configured by the network, for example, based on one or more criteria”).


Allowable Subject Matter
7.	Claims 3-4 and 11 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims and overcome the 35 U.S.C. 112(b) rejection.
8.	The following is a statement of reasons for the indication of allowable subject matter: 
The prior art of record, Zhao does not teach or suggest when the control information that designates the second resource is not received before a predetermined period of time has elapsed after an initial transmission of the data, the processor is further configured to autonomously select a third resource for retransmission of the data from among the plurality of resources and retransmit the data by using the third resource.
The prior art of record, Zhao also does not teach or suggest wherein, when the control information that designates the second resource is not received before a 
The prior art of record, Zhao also does not teach or suggest wherein a first resource pool to which the first resource belongs and a second resource pool to which the second resource belongs are split from a common resource pool that has a constant size, the processor is further configured to simultaneously have a first transmit mode with the first resource pool, and have a second transmit mode with the second resource pool, and the processor is further configured to change a ratio of a size of the first resource pool to a size of the second resource pool at predetermined timing.


Conclusion
9.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
CHAE et al. (US 20200187145) discloses a method and an apparatus for calculating ranging information by a terminal in a wireless communication system. Specifically, disclosed are a method and an apparatus for calculating ranging information by a terminal.

10.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to KABIR A TIMORY whose telephone number is (571)270-1674. The examiner can normally be reached Mon-Fri 7:00 AM-3:00 PM.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Chieh Fan can be reached on 571-272-3042. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/KABIR A TIMORY/Primary Examiner, Art Unit 2631